          Case 1:20-cv-08461-AT Document 17 Filed 11/10/20 Page 1 of 1

                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
HOFFMAN INTERNATIONAL, INC,                                         DOC #: _________________
                                                                    DATE FILED: __11/10/2020___
                              Plaintiff,

               -against-                                                   20 Civ. 8461 (AT)

TEREX USA, LLC,                                                                 ORDER

                        Defendant.
ANALISA TORRES, District Judge:

        The Court has reviewed Defendant’s pre-motion letter requesting permission to file a
motion to dismiss or, in the alternative, transfer to the Western District of Oklahoma, ECF No. 9,
and Plaintiff’s letter in reply, ECF No. 16. Defendant bases its request for a motion to dismiss or
transfer on a case between the same parties currently pending in the Western District of
Oklahoma (the “Oklahoma matter”). ECF No. 9 at 2–3. Plaintiff does not appear to dispute the
cases are related. ECF No. 16 at 2.
        Both Plaintiff and Defendant have filed motions regarding venue in the Oklahoma matter:
a motion to transfer to the Southern District of New York and a motion to retain jurisdiction,
respectively. Id.; Terex USA LLC v. Hoffman Int’l Inc. No. 20 Civ. 941 (W.D. Okla. 2020), ECF
Nos. 9, 14. It is a “bright line rule” in this District that where two duplicative cases are pending
in different jurisdictions, the court in which the first-filed action was brought determines which
forum will hear the case. Congregation Shearith Israel v. Congregation Jeshuat Israel, 983 F.
Supp. 2d 420, 422 (S.D.N.Y. 2014). The Oklahoma matter was filed on September 17, 2020,
ECF No. 9 at 2, three weeks before the case was filed in this District on October 9, 2020, ECF
No. 1. Therefore, the Western District of Oklahoma should determine which forum should
decide these cases.
        For that reason, Defendant’s pre-motion letter request to file a motion to dismiss or
transfer is DENIED without prejudice, pending resolution of the motions to transfer and retain
jurisdiction in the Western District of Oklahoma. By December 10, 2020, the parties shall
submit a status letter updating the Court on the status of the motions in the Western District of
Oklahoma.

       SO ORDERED.

Dated: November 10, 2020
       New York, New York
